United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2166
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa
                                        *
Zenaido Vasquez-Resendiz,               * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: November 13, 2001
                                Filed: November 29, 2001
                                 ___________

Before BYE, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Zenaido Vasquez-Resendiz pleaded guilty to being present in the United States
after having been deported, in violation of 8 U.S.C. § 1326. At sentencing, he
requested a downward departure from the pertinent United States Sentencing
Guideline range because his deportable-alien status would preclude him from
participating in various prison programs that might reduce the time he spent in prison
or allow him to serve his sentence under more favorable conditions. The district
court1 denied the motion, concluding that it lacked the power to depart downward

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
based on Vasquez-Resendiz’s deportable-alien status. The district court determined
that Vasquez-Resendiz was an aggravated felon and imposed a sentence of 46 months
in prison.

        On appeal, Vasquez-Resendiz argues that the district court erred in deciding
that it lacked the power to depart downward based upon his deportable-alien status.
We have expressly rejected the argument Vasquez-Resendiz advances here because
the United States Sentencing Commission considered deportable-alien status in fixing
the Guideline ranges. United States v. Cardosa-Rodriguez, 241 F.3d 613, 614 (8th
Cir. 2001). We are bound by our earlier decision and we therefore affirm the
judgment and sentence imposed by the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-